Title: John Adams to John Jay, 30 Nov. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Nov. 30th 1786
            
          

          Your Favour of the fourth of october, I have had the Honour to
            receive, and have dispatched the Resolution inclosed in it to Paris to go from thence to
            Spain: but I hope Mr Lamb is already on his Passage for
            America.
          The Commotions in New England, will terminate in additional
            Strength to Government, and therefore they do not allarm me
          I have lately received from Lord Carmarthen officially
            the enclosed Treaty between France and England. Congress will be able to form a Judgment
            of it, with more Accuracy than I can pretend to.—There is no obvious particular in which
            it can be prejudicial to Us. at first it apeared to be popular here: at present there is
            Some appearance of opposition.
          There are no Symptoms of a more favourable Inclination to a Treaty
            with confederated America, although the Taxes have fallen short very considerably. Mr Pitt will be obliged to propose fresh Taxes and the People
            will bear them. For in this Country, the People Universally endeavour to
            reconcile themselves to their inevitable situation, and to encounter their Difficulties
            with Courage and Constancy. they know that the Interest of their public Debt must be
            paid, or they must be ruined: for nobody even here is profligate enough even to
            insinuate that public Faith and Credit is to be trampled under foot or trifled with.
          It is a Pity that every American could not be transported to Europe
            for a few Weeks, to take a View of the Taxes paid in France Spain Holland, and England;
            and see how the People live. it would soon reconcile them to their Situation, and make
            them ashamed to have ever uttered a Complaint. The just Complaints of the People of real
            Grievances ought never to be discouraged, and even their imaginary Grievances may be
            treated with too great severity: But when a Cry is sett up for the Abolition of Debts,
            equal Division of Property, and the Abolition of senates and Governors it is time for
            every honest Man to consider his situation. The People at large will be miserable Dupes
            indeed, if they indulge themselves in Slumbers, which may give scope to a few of the
            most worthless in society, in point of Morals as well as Property to render their Lives,
            Liberties, Religion Property and Characters insecure. The Laws alone can Secure any Man
            his own Body, Estate or Peace of Mind: and if these are Scorn’d in Gods name what is
            ever to be respected? What is there worth living for?
          Dr White & Dr Prevost &c are arrived at Falmouth but not yet come
            to Town: by them We expect more Letters. 
          With great Respect I have the / Honour to be, Sir your most
            obedient and / most humble servant
          
            
              John Adams
            
          
        